Citation Nr: 0019446	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-29 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic lumbosacral strain, on appeal from 
the initial evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left lateral epicondylitis, on appeal from 
the initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service, 
between April 1971 and May 1996.  

This appeal arises from a September 1996 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
assigned a 10 percent disability evaluation for chronic 
lumbosacral strain, after granting service connection for the 
same.  This appeal also stems from an April 1997 rating 
action that granted service connection for left epicondylitis 
and assigned a 10 percent disability evaluation for that 
disorder.  The notice of disagreement was received in August 
1997.  The statement of the case was issued in September 
1997.  The veteran's substantive appeal was received in 
October 1997.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's assignment of a rating for that disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open. Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  The 
appellant in the instant case has stated well-grounded claims 
for increased ratings.  Thus, VA is obligated to assist him 
in the development of this claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

At the time of his personal hearing before the RO in December 
1999, the veteran testified that he suffered from chronic low 
back pain with spasm.  He said he had experienced muscle 
spasm on a more frequent basis since his retirement.  He 
averred that his left arm/elbow disability caused a 
generalized weakness in his upper left extremity.  He stated 
that his left arm/elbow pain and low back pain were 
exacerbated by repetitive actions.  The veteran indicated 
that both conditions had progressively worsened since his 
service separation.  He reported being a patient at the 
Oakland Pain Clinic.  He further asserted that his low back 
and left arm/elbow disabilities adversely impacted all 
aspects of his life.  In addition, he argued that he had yet 
to be afforded an adequate VA examination.

The Board of Veterans' Appeals (Board) finds that the 
veteran's March 1997 VA orthopedic examination and October 
1998 Work Tolerance Screening were inadequate for the purpose 
of evaluating his service-connected back and left elbow 
disabilities.  The U.S. Court of Appeals for Veterans Claims 
(Court) has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Wisch v. Brown, 8 
Vet. App. 139 (1995) (a medical examination must specifically 
address pertinent issues, and the silence of an examiner 
cannot be relied upon as evidence against a claim.)  

In the instant case, the report of the October 1998 screening 
indicated that the veteran's ability to use his upper left 
extremity was "very limited".  There was also a notation 
pertaining to his inability to perform a lifting task due to 
low back pain.  The examiners recommended that the veteran 
avoid employment that required repeated tasks with his upper 
left extremity, prolonged sitting or standing, or 
lifting/bending.  The report did not, however, quantify how 
it was that engaging in any of those activities would impact 
the veteran's range of motion of his low back or left elbow.  
The report of the March 1997 orthopedic examination was also 
devoid of such findings.  

In other words, the Board holds that the March 1997 and 
October 1998 examination reports did not adequately evaluate 
the veteran's complaints of pain on movement and use as 
required by the precedential decision of Court DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, the Court held that, 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Accordingly, 
the veteran should be afforded another VA orthopedic 
examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (1999).

As noted above, VA has a duty to assist a claimant in the 
development of facts pertinent to his or claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet.App. 90 (1990).  As 
this matter is being returned for another medical 
examination, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected low back and left elbow disabilities.

Finally, the Board observes that, during the course of this 
appeal, a videotape was submitted by the veteran's former 
spouse.  This tape was reported to contain footage of the 
veteran engaging in strenuous activities.  There is an 
undated RO memorandum which indicates that the videotape was 
referred to the "reopened" team to determine whether it had 
any bearing upon the veteran's evaluation.  However, there is 
no indication that the RO reviewed the videotape, or that the 
veteran was apprised of its content in a supplemental 
statement of the case (SSOC).  This evidence appears to be 
pertinent to the disabilities at issue.  Thus, the RO should 
review the aforementioned evidence and include discussion of 
the evidence in a SSOC.  See 38 C.F.R. §§ 19.37, 20.1304 
(1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected low 
back disorder and left epicondylitis 
since service discharge.  All records not 
already included in the claims folder 
should be obtained, to include those from 
the Oakland Pain Center, the Pittsburgh 
VA Medical Center (VAMC), the Butler 
VAMC, and any other identified VA 
facility.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folders, to include a copy of this 
remand, must be made available to the 
examiner for review prior to the 
examination.  Such tests as the examiner 
deems necessary should be performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  The examiner should be asked to 
state the ranges of motion of the 
lumbar spine in degrees.  Moreover, 
the examiner should state the normal 
ranges of motion of the lumbar spine 
in degrees.

b.  The examiner should state the 
ranges of motion of the left elbow 
in degrees.  In doing so, the 
examiner should state the normal 
ranges of motion of the elbow in 
degrees.

c.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back 
disability and/or left 
epicondylitis; and, if feasible, 
these findings should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.

d.  The examiner should be asked to 
express an opinion as to whether 
pain in the low back and/or left 
elbow could significantly limit 
functional ability during flare-ups 
or during periods of repeated use.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected low back and left elbow 
disabilities, the RO should discuss the 
provisions of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45.  The RO should also 
discuss the case of Fenderson v. West, 
12 Vet.App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found -- a practice 
known as "staged" ratings.  The RO 
should also review the aforementioned 
videotape and discuss its contents.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this Remand is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


